department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel northern california district san francisco attn paul krug cc wr nca sf from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice while chief_counsel_advice generally is open to public inspection sec_6110 does require us to make some deletions to the document and it permits us to make additional deletions before the document is made available for public inspection sec_6110 and i require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before the field_service_advice is made available for public inspection sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose pursuant to chief_counsel notice n 000-158a only the national_office function issuing the field_service_advice is authorized to make such deletions the chief technical services staff corporate is responsible for providing the taxpayer with notice of intention to disclose and making the document available to the public pursuant to sec_6110 accordingly no other counsel or irs employee may provide a copy of the original field_service_advice to any individual whose tax_administration duties do not require inspection or disclosure of the field_service_advice legend petitioner former wife date date date date date date date date date year year year year year a b c d e f g h issues whether upon a california court’s entry of a judgment of dissolution of marriage which reserves jurisdiction over property issues community_property retains its character as such until division of the property whether sec_66 is applicable to the distributive_share of partnership income for years subsequent to the dissolution of the marriage until division of the marital property whether the california divorce court order on date awarding the partnership_interest to the petitioner as his separate_property is given retroactive effect for federal_income_tax purposes whether petitioner’s loss deductions are limited to half of the distributive_share of partnership losses attributable to the partnership_interest held in his name whether petitioner is required to pay tax on half of the partnership_distributions he received whether petitioner can increase his capital_account by amounts that were not allocated to him as partnership income whether petitioner can be held liable as a transferee for his former wife’s taxes whether petitioner can be held liable under a fraudulent conveyance theory for partnership_distributions made to him that he did not share with his former wife whether the government can argue that petitioner is liable for percent of the distributive_share of partnership income because he is judicially estopped from denying that treatment whether the government can argue that petitioner is liable for percent of the partnership_distributions based on the theory that he misappropriated his former wife’s share of those distributions conclusions under california law once the parties are no longer married the community ceases to exist the former community_property is converted into property held by the former spouses as tenants in common sec_66 does not apply for two reasons first sec_66 does not apply to former spouses second sec_66 does not apply because there is no community_income under annual accounting principles the california divorce court’s retroactive award of the partnership_interest to the petitioner as his separate_property cannot be given retroactive effect for federal_income_tax purposes thus the date award is irrelevant in determining the tax treatment for year sec_2 and petitioner’s loss deductions are limited to half of the distributive_share of partnership losses attributable to the partnership_interest held in his name petitioner is required to pay tax on his share of partnership_distributions that exceed his adjusted_basis of his partnership_interest immediately before the distribution considering our litigating position that upon dissolution of the marriage the character of the partnership_interest was a tenancy_in_common petitioner’s share of the partnership_distributions is one-half of the partnership_distributions made to the partnership_interest held in his name petitioner cannot increase his capital_account for amounts that were not allocated to him as partnership income petitioner cannot be held liable as a transferee for his former wife’s taxes petitioner cannot be held liable under a fraudulent conveyance theory for partnership_distributions made to him that he did not share with his former wife the government should not argue that petitioner is liable for percent of the distributive_share of partnership income because he is judicially estopped from denying that treatment petitioner is taxable on former wife’s half of the partnership_distributions that he did not share with her facts former wife and petitioner were married on date the couple resided in california throughout their marriage the former spouses separated on date former wife filed a petition for dissolution on date and the marriage was terminated by a judgment of dissolution on date petitioner remarried on date after the marriage was dissolved the property settlement negotiations continued the property settlement required a valuation and disposition of the parties’ interest in a partnership in year during the marriage the petitioner formed a california limited_partnership at the same time petitioner also formed a corporation of which he was the principal_shareholder the corporation was the general_partner of the limited_partnership prior to the divorce the partnership_interest was community_property pursuant to the partnership_agreement the partnership was required to distribute a percent of any income allocated to a general partner’s account during a year as a tax distribution to cover the tax consequences the tax years at issue are year sec_2 and these are years subsequent to the year in which the marriage was dissolved for year sec_2 and the partnership issued forms k-1 to petitioner reflecting his distributive_share of various items of partnership income the year form k-1 reflected total income of dollar_figureb including dollar_figurec in guaranteed payments and cash distributions of dollar_figured the year form k-1 reflected total income of dollar_figuree and cash distributions of dollar_figuref with respect to these years the petitioner reported only half of the reported amounts of partnership items in addition to the guaranteed_payment in an attached disclosure statement he indicated that former wife was responsible for the other half of the partnership items petitioner deposited the year and year cash distributions he received from the partnership into his bank accounts former wife reported no partnership income for year sec_2 and for year sec_4 and the partnership issued k-1s to petitioner reflecting his distributive_share of partnership losses petitioner reported all of the losses on his income_tax returns former wife reported no part of the partnership losses on her returns for those years on date a date occurring in a year after year the california court determined that the community owned g percent of the aggregate ownership of the corporation and the partnership and that the value was dollar_figureh the judgment awarded the partnership_interest to the petitioner on a retroactive basis this judgment was effective on date which was in a year prior to year on date which is subsequent to the court’s first order the court vacated the prior judgment the new judgment once again awarded the partnership_interest to the petitioner but the effective date was changed the date judgment was effective on date thus the date judgment unlike the date judgment did not operate retroactively on date respondent issued a notice_of_deficiency and petitioner timely filed a petition with the tax_court among other issues raised that are not a part of this field_service_advice the service determined that petitioner was required to report and pay tax on the full amount of his distributive_share of partnership income for year and year but was only entitled to half of the losses for year and year the service also determined that sec_66 applied law and analysis issue under community_property_laws each spouse is generally regarded as owning one- half of the community_income thus if the spouse files a separate_return he or she generally must report half of the community_income on his or her return regardless of which spouse earned the income 282_us_101 282_us_792 each spouse is liable even if he or she never receives the income 403_us_190 in 55_tc_774 the tax_court held prior to the entry of the divorce decree a california wife is taxable on one-half of community_income regardless of the fact that she neither received nor enjoyed the income in question revrul_73_391 1973_2_cb_12 explains the application of community_property rules to income from a california partnership both spouses invested in the partnership the wife’s investment consisted solely of community_property the husband’s investment consisted in part of community_property and in part of his separate_property revrul_73_391 holds that the wife’s distributive_share of partnership income consists of one-half of the income derived from the community_property invested by her and her husband and one-half of the income from her husband’s partnership salary the husband’s distributive_share of partnership income consists of one-half of the income derived from the community_property invested by him and his wife one half of the income from his partnership salary and all of the income derived from the separate_property invested by him community_property is property owned by the marital community once the marriage is dissolved the marital community no longer exists and therefore cannot own property the former community_property is converted into property held by the former spouses as tenants in common estate of layton v layton cal app 4th cal rptr cal app dist henn v henn cal 3d cal rptr in re marriage of brown cal 3d p 2d citing in re marriage of elkins cal app 3d see also gorman v gorman cal app 3d cal rptr accord 36_f3d_1361 5th cir statutes and court cases frequently refer to community_property in describing certain property that was formerly community_property such terminology may be convenient but is not entirely accurate see 15a am jur 2d community_property sec_101 it is imprecise to refer to property as community_property after the marriage is dissolved estate of layton cal rptr pincite in bouterie the court awarded attorneys’ fees to the wife under sec_7430 based on a determination that the service had improperly relied on a louisiana divorce court’s imprecise use of the term community_property in referring to property that was formerly community_property the tax issue in bouterie was the taxability to the wife of insurance commissions earned by the husband after divorce on renewal premiums_paid on insurance policies that had been written before the divorce as indicated above the louisiana divorce court characterized the commissions earned after the divorce as community_property and based on this characterization the service determined that the wife was liable for tax on her share of the community_income the fifth circuit concluded that the service was wrong to concede the issue as late as it did because the wife had consistently explained that under long-settled louisiana law no community_property interest can continue to exist after the marital community ceases further she had consistently noted the state court’s imprecise use of the community_property terminology the fifth circuit stated t he term community_property in this context is universally recognized shorthand consistently used in louisiana to distinguish assets of the former marital community from the assets of each former spouse’s pre-existing separate estate that is obviously the way that the louisiana court used the term in this instance-and the fact that the louisiana court here adopted this widely understood customary parlance should have been readily apparent to a district counsel’s office located in new orleans f 3d pincite in the present case the marriage was dissolved in a year prior to the years at issue thus for these years the partnership_interest was not community_property because the marital community no longer existed and the partnership income was not community_income during these years petitioner and his former wife owned the partnership_interest as tenants in common issue under sec_66 community_property_laws are disregarded for income_tax purposes under specified circumstances sec_66 authorizes respondent to disallow the benefit of any community_property law to any taxpayer with respect to any income if such taxpayer acted as if solely entitled to such income and failed to notify the taxpayer’s spouse before the due_date including extensions for filing the return for the taxable_year in which the income was derived of the nature and amount of such income sec_66 was added to the code by sec_424 of the deficit_reduction_act_of_1984 the 1984_act pub_l_no 89th cong 2d sess date sec_66 and its legislative_history refer only to spouses not former spouses see h_r conf_rep no 98th cong 2d sess and staff of joint comm on taxation 98th cong 2d sess general explanation of h_r comm print thus the statutory language on its face and its accompanying explanation do not include former spouses within its purview sec_7701 of the code supports the conclusion that sec_66 is unavailable to tax former spouses sec_7701 of the code provides that if the husband and wife are divorced wherever appropriate the terms husband and wife should be read to include former husband and former wife respectively however this rule only applies to the terms husband and wife as used in specified sections of the code namely sec_152 sec_682 and sec_2516 of the code sec_66 is not one of the specified code sections in sec_7701 which indicates that sec_66 does not apply to former spouses the 1984_act made significant changes to the domestic relations provisions of the code including the rules pertaining to alimony sec_71 and sec_215 and transfers between spouses or incident_to_divorce sec_1041 as part of this legislation sec_66 was enacted and sec_7701 was amended we believe that if congress had intended for sec_66 to apply to former spouses as well as current spouses it would have either added sec_66 to the code sections listed in sec_7701 or would have included within sec_66 language similar to that in sec_71 to the effect that the term spouse includes a former spouse sec_71 was enacted as part of the 1984_act because congress took neither of these actions in the domestic relations provisions of the 1984_act an inference arises that congress did not intend for sec_66 to apply to former spouses we recognize that under california law the term spouses includes persons who are married to each other as well as persons who were previously married to each other cal fam code sec_11 but the california law definition of spouse is irrelevant because sec_7701 of the code specifically defines the term for purposes of federal tax law cf in re 167_br_202 bkrtcy c d cal the term spouse is not a defined term in the bankruptcy code so the court looked to state law definitions case law provides some support for the proposition that sec_66 does not apply to taxable years in which the parties are not married although this issue has not been expressly addressed in mcpherson v commissioner tcmemo_1991_520 the taxpayer and his wife susan were married and lived in idaho a community_property_state from to taxpayer and susan separated in november of and were divorced in june of at issue was the application of sec_66 and c for the taxable years through except when petitioner was no longer married significantly the service did not determine deficiencies under sec_66 or c for because taxpayer husband was no longer married an inference can be drawn from this case that sec_66 and c are applicable only to taxpayers who are married and in receipt of community_income a similar inference may be drawn from rutledge v commissioner tcmemo_1992_52 which drew a careful distinction between oil company royalty checks paid before and after the date of divorce arguably a contrary inference can be drawn from tseng v commissioner tcmemo_1994_126 aff’d in an unpublished opinion 79_f3d_1154 9th cir cert_denied 519_us_820 in this case the tax_court applied sec_66 of the code to the taxable_year in which the parties divorced the income was earned for the taxpayer husband’s services in a year in which the parties were married the parties separated in and were divorced on date the income earned in was paid in but it is unclear whether the income was paid before or after the date of divorce the taxpayer husband argued that income earned during the marriage the payment of which was deferred until after the divorce should be accorded community_income treatment so that only percent of the earnings would be taxable to him the service argued that the income did not constitute community_income and that the entire amount received was taxable to the husband citing winn v winn p 2d cal ct app for the proposition that income earned during community years is community_income the court found that the income earned during the marriage in california was community_property income the court invoked sec_66 to tax all of the income to taxpayer husband because he treated the income as solely his and he did not notify his spouse of the nature or amount of income as indicated above it is unclear from the opinion whether the income was paid before or after the divorce nevertheless tseng is distinguishable from the present case in that its holding was specifically tied to income earned in a year in which the parties were during taxpayer husband rather than being paid for the quarter that he taught at a california university banked the quarter and was supposed to take a paid quarter off in instead taxpayer husband taught in and the california university paid him for the banked quarter in married but received in the year of divorce here the income at issue was both earned and received in taxable years after the year of the divorce accordingly we conclude that sec_66 of the code is unavailable to tax petitioner for the years at issue because the parties were no longer married in those years moreover sec_66 only applies to community_income and as previously discussed the partnership_interest ceased to be community_property upon dissolution of petitioner’s and former wife’s marriage issue this case is further complicated by the competing court orders disposing of the marital property and the effects of annualized_tax reporting the first court order dated date a date after the tax years at issue determined that the partnership_interest was awarded to petitioner as of date a date prior to the tax years at issue the second court order dated date a date subsequent to date determined that the partnership_interest was awarded to petitioner as of the date of that second order our tax system operates on an annual basis sec_441 sec_451 and sec_461 and 630_f2d_356 5th cir citing 282_us_359 and 321_us_281 as explained above we have concluded that after the martial dissolution former wife had an interest in the partnership that was not a community_property interest in accordance with the annual accounting principle she was taxable on what she then owned namely her share of partnership income during year sec_2 and without regard to the first court order see brent v commissioner f 2d pincite although the decree is given retroactive effect under the annual accounting principle effective in federal tax cases it did not alter the federal tax treatment of income earned in a prior year as for the second court order we do not regard it as a nunc_pro_tunc order and will not respect it for federal tax purposes where a nunc_pro_tunc order merely corrects a prior misstatement or clerical_error it is respected for federal tax purposes where a nunc_pro_tunc order affects the legal relationships between the parties it is not accorded retroactive effect for federal_income_tax purposes more specifically a nunc_pro_tunc order does not have retroactive effect for federal_income_tax purposes if the effect is to change the rights of the parties or the legal status of payments see 79_tc_415 70_tc_525 36_tc_148 keheler v commissioner 25_tc_1154 revrul_74_393 1974_2_cb_28 see also m t 24_tc_69 aff’d 245_f2d_327 8th cir daine v commissioner 21_tc_349 aff’d 168_f2d_449 2d cir revrul_71_416 1971_2_cb_83 steen v commissioner tcmemo_1989_542 here the new order altered the rights of the parties the new award of the property to petitioner did not take effect until after the tax years at issue whereas the earlier order had awarded the property to petitioner effective prior to the tax years at issue issue sec_701 provides that a partnership as such shall not be subject_to the income_tax imposed by chapter persons carrying on as partners shall be liable for income_tax only in their separate or individual capacities our litigation position in this case is that for the years at issue petitioner and former wife held their interests in the partnership as tenants in common thus each is deemed to own one-half of the interest accordingly we conclude that petitioner is entitled to only half of the distributive_share of partnership losses and income attributable to the partnership_interest held in his name for the years at issue in particular petitioner argues that he properly took percent of the distributive_share of partnership losses in year and year into account on his individual_income_tax_return he argues that under the terms of the partnership_agreement former wife was not able to take her share of losses and they therefore became allocable to petitioner this argument fails a section of the partnership_agreement provides allocation of losses in excess of capital_account the amount of any net losses in excess of any then positive balance in the capital_account of a limited_partner which would be allocable to a limited_partner but for this section shall be allocated to the general partners as a group petitioner appears to be arguing that the divorce effectively converted former wife’s interest in the general_partnership interest to a limited_partnership_interest however this section does not apply to former wife as she is not a partner under the terms of the partnership_agreement the agreement specifically lists each general and limited_partner and defines the term limited_partner a limited_partner means any person including a substituted limited_partner who is a limited_partner of the partnership at the time of reference thereto in such person’s capacity as a limited_partner of the partnership a substituted limited_partner is defined as a person admitted to all of the rights of the limited_partner who has transferred or assigned his partnership_interest to such person to be a limited_partner under the terms of the partnership_agreement former wife must either be listed as a limited_partner which she is not or she must have been assigned a partnership_interest from a limited_partner nothing has been transferred or assigned to former wife petitioner was and still is a general_partner in the partnership and during the marriage his general_partnership interest constituted community_property upon divorce the community interest in the partnership ceased and the former spouses continued their co-ownership of the general_partnership interest in the partnership holding it as tenants in common the divorce did not result in a transfer of the partnership_interest while we may treat former wife as a partner in the partnership for federal tax purposes the partnership_agreement is governed by state law not federal tax law accordingly for purposes of the partnership_agreement former wife is not a partner in the partnership the partnership allocated losses to petitioner according to his jointly-held general_partnership interest and the former spouses are each entitled to their half of those losses issue sec_722 of the code provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time upon dissolution of the marriage the partnership_interest did not remain community_property the former spouses became tenants in common until division of the property consequently the basis of the partnership_interest was divided in half one-half of the basis attributable to each spouse adjustments to petitioner’s basis in his partnership_interest in the ensuing years should be made in accordance with sec_705 and sec_752 and b a partner’s adjusted_basis in the partnership_interest is increased under sec_705 by the partner’s share of the taxable and tax-exempt_income of the partnership and is decreased under sec_705 by any distributions made to the partner by the partnership the partner’s share of any net_operating_loss and the partner’s share of any expenditures of the partnership not deductible in computing its taxable_income and not properly chargeable to capital_account sec_752 provides that an increase in a partner’s share of partnership liabilities is treated as a contribution of cash by that partner in combination with sec_722 sec_752 has the effect of increasing the partner’s adjusted_basis in a partnership_interest by the amount of the increase in liabilities conversely sec_752 provides that a reduction in partnership liabilities is treated as a distribution of money to the partner by the partnership in combination with sec_705 sec_752 has the effect of decreasing the partner’s adjusted_basis in a partnership_interest by the amount of the reduction in liabilities the regulations under sec_752 set forth rules for determining a partner’s share of partnership liabilities the analysis used depends upon whether the liability is recourse or nonrecourse the facts indicate that the partnership is a limited_partnership it is unknown whether the liability that he guaranteed was recourse or nonrecourse to the partnership sec_1_752-2 provides that a partner’s share of recourse partnership_liability equals the portion of that liability if any for which the partner of related_person bears the economic risk of loss the determination of the extent to which a partner bears the economic risk of loss for a partnership_liability is made under the rules in paragraphs b through c of sec_1_752-2 sec_1_752-2 provides that except as otherwise provided in this section a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership because that liability become due and payable and the partner or related_person would not be entitled to reimbursement from another partner or person that is a related_person to another partner sec_1_752-2 example provides a useful illustration of the effect a guarantee by a limited_partner where the general_partner is deemed to satisfy the obligation in example e and f form a limited_partnership e the general_partner contributes dollar_figure and f the limited_partner contributes dollar_figure in cash to the partnership the partnership_agreement allocates losses to e and to f until f’s capital_account is reduced to zero after which all losses are allocated to e the partnership purchases depreciable_property for dollar_figure using its dollar_figure cash and a dollar_figure recourse loan from a bank f guarantees payment of the dollar_figure loan to the extent the loan remains unpaid after the bank has exhausted its remedies against the partnership in a constructive liquidation the dollar_figure liability becomes due and payable all of the partnership’s assets including the depreciable_property are deemed to be worthless the depreciable_property is deemed sold for a value of zero capital accounts are adjusted to reflect the loss on the hypothetical disposition as follows initial contribution loss on hypothetical sale e dollar_figure big_number big_number f dollar_figure big_number - - e as a general_partner would be obligated by operation of law to make a net contribution to the partnership of dollar_figure because e is assumed to satisfy the obligation it is also assumed that f would not have to satisfy f’s guarantee the dollar_figure is treated as a recourse_liability because one or more partners bear the economic risk of loss e’s share of the liability is dollar_figure and f’s share is zero this would be so even if e’s net_worth at the time of the determination is less than dollar_figure unless the facts and circumstances indicate a plan to circumvent or avoid e’s obligation_to_contribute to the partnership sec_1_752-3 provides a three-tiered system for determining a partner’s share of nonrecourse liabilities of a partnership the three tiers are applied sequentially first a partner is allocated an amount of the liability equal to that partner’s share of partnership_minimum_gain under sec_704 under the second tier to the extent the entire liability has not been allocated under the first tier a partner will be allocated an amount of liability equal to the gain that partner would be allocated under sec_704 if the partnership disposed of all partnership property subject_to one or more nonrecourse liabilities in full satisfaction of the liabilities under the third tier a partner is allocated any excess nonrecourse liabilities in accordance with the partner’s share of partnership profits which may be determined under one of several methods that the partnership may choose after analyzing petitioner’s guarantee of additional partnership indebtedness under the sec_752 regulations his basis in the partnership_interest in this case should be adjusted upward and downward in accordance with the rules under sec_705 and sec_752 for the period he held the interest in the partnership whether a basis increase allowed petitioner to absorb the partnership losses in year sec_4 and should be determined in accordance with the above generally partnership_distributions are not taxable events sec_731 provides gain will not be recognized by a partner upon receipt of a partnership except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution we conclude that petitioner is required to pay tax on his share of partnership_distributions that exceed his adjusted_basis of his partnership_interest immediately before the distribution considering that the character of the partnership_interest was a tenancy_in_common petitioner’s share of the partnership_distributions is one- half of the distributions made with respect to the partnership_interest held in his name and his adjusted_basis in the partnership_interest is one-half of the total adjusted_basis in the partnership_interest sec_1_704-1 provides the general rules for capital_account maintenance these rules require that a partner's capital_account be increased by the amount of money contributed by him to the partnership the fair_market_value of property contributed by him to the partnership net of liabilities secured_by such contributed_property that the partnership is considered to assume or take subject_to under sec_752 and allocations to him of partnership income and gain because the increase in petitioner’s capital_account relates to corrections of accounting errors that should have been included in income but were not we conclude that petitioner cannot increase his capital_account for amounts that were not allocated to him as partnership income issues and the request for field_service_advice raises the issue as to whether the effective date of the division of the marital property was the date specified in the first judgment the date of entry of the first judgment or the date of entry of the second judgment a fundamental principal is that transferee_liability may not be asserted if the transferor is not liable for the tax both at the time of the transfer and at the time the service asserts transferee_liability 210_f2d_553 9th cir also to hold petitioner liable under a fraudulent conveyance theory the transferor must be liable for the tax we assume for purposes of this advice that former wife was liable for taxes at the relevant times on the partnership_distributions this assumption by necessity also means that the partnership_distributions were not awarded to petitioner in the property division sec_6901 provides the service with a method of collecting the unpaid tax_liability at law or in equity of a transferee of property in order to impose transferee_liability under sec_6901 there must be a transfer of the taxpayer’s property to a third party copeland v commissioner 33_tcm_246 the transfer may be direct or indirect actual or constructive since former wife did not transfer her marital share of the partnership_distributions to petitioner we would have to show that there was an indirect or constructive transfer in that regard we could make a good argument that the payment of the total partnership_distribution from the partnership to petitioner was an indirect or constructive transfer of former wife’s marital share of the partnership_distribution alternatively we could argue that petitioner’s failure to share any of the partnership_distributions with former wife was a constructive transfer of former wife’s marital share of the partnership_distributions in 50_f2d_138 2nd cir the court stated the inquiry therefore should not be whether there was a technical transfer of title but whether property of the taxpayer was so dealt with as to make the transferee liable at law or in equity to the government as a creditor of the taxpayer accordingly since petitioner treated former wife’s share of the partnership_distributions as his own and the partnership transferred all partnership_distributions to petitioner we could argue that there was a constructive transfer of former wife’s marital share of the partnership_distributions to petitioner transferee_liability at law is based on the transferee’s express contractual agreement to pay the income_tax_liability of the transferor or based on a state or federal statute that imposes liability on the transferee we have been given no information indicating that there was a contract between petitioner and his former wife whereby petitioner agreed to pay his former wife’s income_tax liabilities arising from the partnership_distributions moreover since we are assuming for purposes of this advice that former wife’s marital share of the partnership_distributions were not part of the property division it is doubtful that petitioner can be held liable under a california statutory provision transferee_liability in equity is based upon state law california has adopted the uniform fraudulent transfer act cal civ code et seq under california law the transferee can be held liable where there is actual fraud a where a transfer is made without receiving a reasonably equivalent value b or where a transfer results in the debtor’s insolvency under either theory the service would have to show that the actions of former wife the liable party were fraudulent as to the service if the service could show that former wife knowingly or in a conspiracy with petitioner allowed former wife’s community share of the partnership_distributions to be distributed to petitioner we could argue that such actions on her part amounted to a constructive transfer and petitioner could be held liable as a transferee under a fraudulent conveyance theory however we have not been given any information from which we would conclude that the service can make such a showing furthermore in addition to showing that there was a constructive transfer of assets by former wife the service would still have to show that the other elements of the applicable california statutory provisions are met under section a the transfer must be made with actual intent to hinder delay or defraud the service under section b the transfer must be made without receiving a reasonably equivalent value in exchange for the transfer and the debtor was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that he or she would incur debts beyond his or her ability to pay as they become due under section the transfer must be made after the creditor’s claim arises without the debtor receiving a reasonably equivalent value and the debtor must be insolvent at the time of the transfer or become insolvent as a result of the transfer we have not been given any information from which we would conclude that the service can satisfy any of these statutory provisions accordingly we conclude that there is insufficient evidence to assert liability against petitioner either as a transferee at law on a fraudulent conveyance theory issue judicial estoppel precludes a party from taking inconsistent positions 989_f2d_323 9th cir our case is appealable to the ninth circuit the ninth circuit has adopted the majority rule where judicial estoppel applies only if a court has relied on the party's previously inconsistent statement 139_f3d_1234 9th cir or 118_f3d_1371 9th cir thus we would have to show petitioner’s prior inconsistent_position and that the state court relied on that position we do not know what position petitioner actually took additionally the state court vacated the original court order for which we would claim reliance and an agreed order was entered which is contrary to the original order thus under the facts presented we could not invoke the doctrine issue there is case law on a spouse’s misappropriation of community_income in 603_f2d_491 5th cir the fifth circuit held that an intent to deprive a wife permanently of her share of the community_income may be inferred from a husband’s wanton appropriation of community assets in pursuit of his own pleasure or needs the fifth circuit remanded the consolidated cases to the tax_court for development of the facts to determine in each instance whether the husband appropriated his earnings in such a way as to be the equivalent of a theft of the wife’s ownership of one-half of the earnings a loss deductible under sec_165 the amount of any deduction and the year or years in which each taxpayer is entitled to claim a loss id pincite there is no report of either of the consolidated cases on remand see susan kalinka the repeal of provisions for separation from bed and board increases the federal tax burden of separated spouses in lousiana la l rev in connor v commissioner tcmemo_1982_302 the tax_court opined that mr connor’s use of his pay for his lavish living style was not a wanton appropriation of the community_income and would not rise to the level of theft under state law in rutledge v commissioner tcmemo_1992_52 the taxpayer husband argued that temporary orders and the divorce decree restricted his rights to certain royalty checks and that even though he received them he held them in trust for the benefit of his wife the tax_court determined that the taxpayer husband did not hold the checks issued subsequent to his divorce in trust for his former wife the tax_court recognized that the oil property was awarded to the wife and that the husband should have turned the checks over to her but he kept the checks and retained the proceeds as such the checks represented income to him even if he did misappropriate them petitioner did not share the cash distributions received from the partnership with his former wife he exercised dominion and control_over the funds distributed and did not transfer to his former wife any portion of the amount distributed to which she was entitled as a co-owner of the partnership_interest on this basis he is taxable on partnership_distributions that she was entitled to receive but which he retained see rutledge v commissioner supra it is not necessary to establish as in bagur v commissioner that his appropriation of funds to which his former spouse was entitled is the equivalent of theft case development hazards and other considerations please call if you have any further questions curtis g wilson by michael l gompertz jr assistant to the branch chief branch
